Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.
Claim Interpretation
Claim 10 recites the limitation “wherein the pressure of the inert gas pad is greater than atmospheric pressure” where there is clear, i.e., definite, and implicit basis for the terms “the pressure” and “the inert gas pad” since the parent claim sets forth the presence of an inert gas pad “the halogenated alkane … is padded with an inert gas” and the gas would inherently be present at a pressure.
Claims 15 and 16 similarly recite the limitations “wherein the temperature of the halogenated alkane is …” and “wherein the pressure of the halogenated alkane is …” where there is clear, i.e., definite, and implicit basis for the terms “the temperature” and “the pressure” since the halogenated alkane component would inherently be present at a temperature and pressure. 
Claims 17-20 recite limitations as to the content of the inhibitor mixture, and the limitations define the inhibitor mixture comprises small amounts of various components, e.g., <1.0 wt%, etc.  These recited ranges are open-ended such that the small amounts have lower boundaries of zero % (each value is recited using a less than operator “<”), and correspond to the recited ranges constituting the components being negative limitations and present in small/trace amounts.  Upon close consideration of the ranges, there is nothing ambiguous or uncertain about these negative limitations, and the boundaries of the patent protection sought are set forth definitely (e.g., with regard to In re Wakefield, 422 F.2d 897, 899, 904, 164 USPQ 636, 638, 641 (CCPA 1970). In addition, the court found that the negative limitation "incapable of forming a dye with said oxidized developing agent" was definite because the boundaries of the patent protection sought were clear. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971).  See also MPEP 2173.05(i).
With regard to claims 17-20, the ranges reciting “<”, i.e., less than, values as the upper boundaries include zero as lower limits.  Some terms have been determined to have the following meanings in the factual situations of the reported cases: the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974); and "a moisture content of not more than 70% by weight" reads on dry material, Ex parte Khusid, 174 USPQ 59 (Bd. App. 1971).  See MPEP 2173.05(c), II.
Claim Objections
Claims 1, 8, and 17 are objected to because of the following informalities:  
Claim 1 recites “the process comprising: Combining a halogenated alkane with an inhibitor mixture”.  Applicant is suggested to amend the term “Combining” to lower case format “combining” in order to improve clarity in the claim.  
In claim 8, Applicant is suggested to amend “1,1,1,-trichloroethane;” to read as” 1,1,1-trichloroethane” in order to improve clarity in the naming of the compound.
Claim 17 recites “<4% 1,4-dioxane <0.6% 1,2-butylene oxide,”.  Applicant is suggested to add a comma between “dioxane” and “<0.6%” in order to improve grammar/clarity in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitation “wherein the acid acceptor comprises one or more of compounds comprising …” which is indefinite as an improper alternative/Markush limitation.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members.  However, the instant claim recites the possible acid acceptor compounds are selected from a group “comprising” (“one or more of compounds comprising”) setting forth the compound is selected from an open list of alternatives.  As such, it is unclear what other alternatives are intended to be encompassed by the claim reciting the open-ended acid acceptor compound group.  See MPEP 2173.05(h).  Note that claim 3 recites “one or more of” and does not have this issue.  Applicant is suggested to remove the terms “compounds comprising” to recite “wherein the acid acceptor comprises one or more of amylene, …” in order to overcome this rejection. 
	Claim 3 recites the metal inhibitor may include, among other alternative species, “2-methyl-3-buyn-2-ol”.  It is unclear what structure the species encompasses.  Although it is understood the compound includes a methyl substitution at a 2-position and an alcohol group at a 2-position, it is unclear what structure/formula “buyn” corresponds to. What does the “3-buyn” mean?
	Claim 14 recites the inhibitor mixture further includes, among other alternative species, “2-methyl-2-butane”.  It is unclear what structure the species encompasses.  Although it is understood the compounds includes a methyl substitution at a 2-position, the recitation that the compound is “2-butane” is unclear.  In IUPAC terminology, the recitation of numbers denote a position of a substitution or functional group along a base chain or structure.  The recitation of butane in the context of a “2-methyl-…-butane” means a methyl group is substituted at the 2-position of a straight, saturated 4-carbon alkane chain.  However, the recitation of “2-” in front of “butane” has no clear meaning or bearing on the structure since no further functional group is described with respect to the second “2”.   What does the “2-butane” mean?  Claim 19 is indefinite for the same reason and claim 20 is indefinite for its dependency on claim 14.   
	Claim 17 recites the inhibitor mixture comprises various ranges of 1,4-dioxane, 1,2-butylene oxide, and nitromethane.  However, the basis for the recited % are not set forth, which renders the claim indefinite since it is unclear what amounts/basis (weight, mol, vol, etc.) of the compounds are encompassed by the claim.  
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7, 8, and 13-20 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Daras et al. (US 2,966,524, hereinafter Daras). 
As to claim 1, Daras teaches a process for inhibiting degradation of a halogenated alkane (process for stabilizing chlorinated hydrocarbons, title and col. 1 lines 15-19; although Daras teaches the preferred chlorinated compound is perchoroethylene, i.e., a halogenated alkene, it is directly taught other chlorinated compounds such as carbon tetrachloride, dichloroethane, and trichloroethane, i.e., halogenated alkanes, are also suitable for stabilization by the disclosed compositions, col. 3 lines 22-26; in other words, a person of ordinary skill in the art would at once envisage and understand the reference’s methods are directed to a process for inhibiting degradation of a halogenated alkane and any examples directed to the exemplary perchoroethylene would apply equally to the alternative exemplary alkanes).  Daras teaches combining a halogenated alkane with an inhibitor mixture comprising an acid acceptor stabilizer and/or a metal inhibitor (the chlorinated compound is stabilized by adding a primary pentanol or a mixture of primary pentanols and a nitrogen base, col. 1 lines 45-57).  The remaining claim limitations to drying the halogenated alkane are optional.  
As to claim 2, Daras teaches the acid acceptor comprises pyridine (pyridine is an exemplary nitrogen base stabilizer, col. 1 lines 45-57 and, e.g., claims 1 and 2).
As to claim 3, Daras teaches the metal inhibitor comprises isoamyl alcohol (isoamyl alcohol is an exemplary pentanol, col. 1 lines 45-57 and, e.g., claim 2).
As to claims 4 and 7, the halogenated alkane is a chlorinated C1-C4 alkane (carbon tetrachloride, dichloroethane, and trichloroethane, col. 3 lines 24-26).
As to claim 8, Daras teaches the chlorinated alkane comprises carbon tetrachloride, as described above.  Also, the mere disclosure trichloroethane as an alternative chlorinated compounds (col. 3 lines 24-26) meet the claimed 1,1,1-trichloroethane and 1,1,2-trichloroethane species since there are merely two isomers of trichloroethanes within the entire trichloroethane genus, e.g., 1,1,1-trichloroethane and 1,1,2-trichloroethane.  
As to claims 13 and 14, Daras teaches the inhibitor mixture may further comprise a phenol such as phenol, cresol, or thymol in order in order to further improve the stabilizing of the disclosed compositions (col. 3 lines 16-21), which reads on the claimed free radical/oxidant inhibitor(s).
As to claims 15 and 16, the stabilized chlorinated hydrocarbon is for use as a solvent (col. 3 lines 22-26), which a person of ordinary skill in the art would at once recognize as being useful at STP, meaning an expected use-temperature of the chlorinated hydrocarbon(s) is about 23°C and 0 psig. 
As to claims 17, 18, and 20, Daras is silent to the presence of each of 1,4-dioxane, 1,2-butylene oxide, nitromethane, 1,3-dioxolane, amylene, propylene oxide, cyclohexane, and resorcinol, which reads on the claimed ranges since all the ranges recite “<”, i.e., less than, values as the upper boundaries and include zero as their lower limit(s).  
As to claim 19, Daras is silent to the presence of 2-methyl-2-butane, which reads on the claimed range since the range recites “<”, i.e., less than, the value as the upper boundary and include zero as its lower limit.  As to the presence (or lack thereof) of phenol, thymol, cresol, note that Daras merely teaches these as optional components (col. 3 lines 16-21), meaning Daras also meets these claimed ranges since all the ranges recite “<”, i.e., less than, values as the upper boundaries and include zero as their lower limit(s).  

Claims 1, 4, 6, 8-15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Perlman (US 5,098,603).
	As to claim 1, Perlman teaches a process for inhibiting degradation of a halogenated alkane (making a stabilized phenol-chloroform solution, abstract) comprising combining a halogenated alkane with an inhibitor mixture comprising an acid acceptor stabilizer and/or a metal inhibitor (see Example 5 which mixes chloroform with a buffered phenol solution that remains stable for several months, col. 7 lines 50-60; the various components of the buffered phenol solution, see col. 6 lines 30-43, read on the acid acceptor stabilizer and/or metal inhibitor).  The remaining claim limitations to drying the halogenated alkane are optional.  
	As to claims 4, 6, and 8, the halogenated alkane is a chlorinated C1-C4 alkane (chloroform).
	As to claim 9, Perlman teaches the halogenated alkane is in a container and is padded with an inert gas (the solution is placed in an opaque container and is purged of oxygen and pressurized under nitrogen, col. 5 lines 5-19). 
	As to claim 10, Perlman teaches the pressure of the inert gas pad is greater than atmospheric pressure (the solution is pressurized under nitrogen, as described above, and it is further described the solution is pressurized with reference to an aerosol canister that delivers a liquid under gas pressure, col. 3 lines 11-22; the pressure inside an aerosol canister inherently has to be greater than atmospheric pressure in order to be capable of dispensing the fluid as required by the reference).  
As to claims 11 and 12, Perlman teaches the container is lined with an inert material (col. 5 lines 24-29 discuss providing a polyolefin coating on the container material to eliminate photo-oxidation/degradation and/or providing brown-glass as the container).  The disclosed polyolefin coating and/or glass read on the inert material being a non-iron and non-aluminum containing material.
As to claims 13 and 14, the presence of phenol in the disclosed solution read on the claimed inhibitor mixture further comprising a free radical inhibitor/oxidant inhibitor.  
As to claim 15, Perlman teaches an alternative example in the reference teaches keeping the solution refrigerated at about 4°C until packaged (col. 6 lines 63-67), which a person of ordinary skill in the art would at once envisage applies to the chloroform-containing solution since Example 5 incorporates Example 1 (col. 7 lines 55-59). 
As to claims 17, 18, and 20, Perlman is silent to the presence of each of 1,4-dioxane, 1,2-butylene oxide, nitromethane, 1,3-dioxolane, amylene, propylene oxide, cyclohexane, and resorcinol, which reads on the claimed ranges since all the ranges recite “<”, i.e., less than, values as the upper boundaries and include zero as their lower limit(s).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 5,098,603) as applied to claims 1, 4, 6, 8-15, 17, 18, and 20 above, and further in view of Abplanalp (US 2,932,434).
The disclosure of Perlman is relied upon as set forth above.
Perlman teaches the solution is placed in an opaque container and is purged of oxygen, is pressurized and held under nitrogen gas, and is pressurized with reference to an aerosol canister that delivers a liquid under gas pressure, as described above. 
Perlman fails to teach the pressure of the halogenated alkane/solution is about 0-100 psig. 
However, Perlman makes direct reference and incorporates Abplanalp in their teachings of nitrogen pressurizing (“By packaging the buffered phenol in an opaque container of metal, plastic, or glass, and by nitrogen-purging and nitrogen pressurizing the buffered phenol product, photodecomposition and air oxidation have been essentially eliminated. … Reference is made here to U.S. Pat. No. 2,932,434 (Abplanalp).” see col. 5 lines 5-15).  Abplanalp teaches dispensing pressure-packed material of active ingredients packaged within a valved container with a gas propellant (col. 1 lines 15-23), i.e., aerosol canister, where 5 to 100 lbs psi are sufficient to satisfactorily dispense a liquid solution thereof (col. 4 lines 34-39).  Abplanalp’s 5-100 psi range appears to correspond to and falls within the claimed psig, i.e., psi gauge, range because atmospheric pressure is about 14 psi absolute and 5 psi absolute (the lower boundary of the reference’s range) would be below atmospheric pressure and render the aerosol nonfunctional to dispense any material, functioning as a vacuum, instead.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the general pressure range taught by Abplanalp as the pressure inside Perlman’s container/canister because Perlman teaches the nitrogen pressure inside the container/canister is sufficient to dispense the liquid like an aerosol, directly references and looks to Abplanalp’s teachings of aerosol containers, and Abplanalp teaches general pressure degrees in order to satisfactorily dispense a liquid solution in such a device. 

Claims 1, 2, 4-13, and 15-19 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Bektesevic et al. (US 2014/0215970, hereinafter Bektesevic).
As to claim 1, Bektesevic teaches a process for inhibiting degradation of a halogenated alkane (methods for handling, storage, and/or transporting reactive chlorinated compounds, abstract; although Bektesevic teaches the preferred chlorinated compound is 1230xa, i.e., 1,1,2,3-tetrachloropropene, a halogenated alkene, it is directly taught other chlorinated compounds such as 240db, i.e., 1,1,1,2,3-pentachloropropane, a halogenated alkane, are also applicable and can be treated in the same manner to reduce and/or prevent decomposition, abstract, para. 0002 and 0012, and claim 1; in other words, a person of ordinary skill in the art would at once envisage and understand the reference’s methods are directed to a process for inhibiting degradation of a halogenated alkane and any examples directed to the exemplary 1230xa alkenes would apply equally to the alternative exemplary alkanes).  Bektesevic teaches combining a halogenated alkane with an inhibitor mixture comprising an acid acceptor stabilizer and/or a metal inhibitor (the chlorinated compound is preferably stabilized, abstract and para. 0015 and 0026; exemplary stabilizers are amine and phenolic compounds, para. 0026) and the halogenated alkane is optionally dried before it is treated with the inhibitor mixture (the chlorinated compound is first provided in a feed supply with little or no moisture provided by the use of desiccants, abstract and para. 0013 and 0022).  
As to claim 2, Bektesevic teaches the acid acceptor comprises triethylamine as an exemplary stabilizer (para. 0026).
As to claims 4 and 6-8, the halogenated alkane is a chlorinated C1-C4 alkane and chlorinated propane (1,1,1,2,3-pentachloropropane, as described above). 
As to claim 5, Bektesevic teaches the halogenated alkane is dried by treating it with calcium chloride, activated carbon, and/or molecular sieves (para. 0022).
As to claim 9, Bektesevic teaches the halogenated alkane is in a container and is padded with an inert gas (the chlorinated compound is handled, stored, and/or transported under the protection of a dried inert gas, abstract and para. 0016, 0020, and 0026-0028).
As to claim 10, Bektesevic teaches the pressure of the inert gas pad is greater than atmospheric pressure (an excess amount of nitrogen is added and/or the tank is pressurized with dried nitrogen and sealed, para. 0027).
As to claims 11 and 12, Bektesevic teaches the container is lined with an inert material that is a non-iron and non-aluminum containing material (the storage and/or transfer tank is preferably lined/coated with non-reactive materials, para. 0025; examples of the material include glass, ceramic, and a polymeric resin liner).
As to claim 13, the disclosed exemplary stabilizers at para. 0026 read on the claimed inhibitor mixture further comprising a free radical inhibitor/oxidant inhibitor by double inclusion.  
As to claim 15, Bektesevic teaches the temperature of the halogenated alkane is about 0 to about 60°C (the chlorinated compound is tested for corrosion of an inerted-steel coupon at 50°C and shows no corrosion after 90 days, para. 0031; in any event, a person of ordinary skill in the art would recognize the tests are for determining whether the materials are suitable for transporting the chlorinated compound and are done at more-aggressive conditions than ambient conditions and would therefore envisage the chlorinated compound is suitable for storage at room temperature, too).
As to claim 16, Bektesevic teaches the pressure of the halogenated alkane is about 0-100 psig (the tank is pressured with dried nitrogen and is then closed to the atmosphere, para. 0027, where the teaching that the tank is merely “closed” appears to denote the pressure is about atmospheric pressure which corresponds to about 0 psig, i.e., psi gauge, as claimed).
As to claims 17-19, Bektesevic is silent to the presence of each of 1,4-dioxane, 1,2-butylene oxide, nitromethane, 1,3-dioxolane, amylene, propylene oxide, cyclohexane, 2-methyl-2-butane, phenol, thymol, cresol, and resorcinol, which reads on the claimed ranges since all the ranges recite “<”, i.e., less than, values as the upper boundaries and include zero as their lower limit(s).  

Claim 16 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bektesevic et al. (US 2014/0215970, hereinafter Bektesevic) as applied to claims 1, 2, 4-13, and 15-19 above.
The disclosure of Bektesevic is relied upon as set forth above.
In the event the teachings of Bektesevic fail to anticipate the limitation that the pressure of the halogenated alkane is about 0-100 psig, at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to arrive within the claimed limitation from the teachings of the reference teaches an excess amount of nitrogen is added and/or the tank is pressurized with dried nitrogen and sealed (para. 0027).  A person of ordinary skill in the art would be motivated to explore and perform routine experimentation in order to determine a sufficient degree, i.e., value, of pressurization in order to protect, reduce, or eliminate, the halogenated alkane from decomposition.  

Claims 2, 3, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bektesevic et al. (US 2014/0215970, hereinafter Bektesevic) as applied to claims 1, 2, 4-13, and 15-19 above, and further in view of Daras et al. (US 2,966,524, hereinafter Daras).
The disclosure of Bektesevic is relied upon as set forth above.
Bektesevic teaches a few non-limiting examples of suitable compounds for stabilizing a chlorinated alkane (para. 0026), as described above.
	Bektesevic fails to teach the stabilizer/metal inhibitor comprises isoamyl alcohol or the inhibitor mixture further comprises a phenol, e.g., phenol, cresol, or thymol.
	However, Daras is similarly drawn to the stabilization of chlorinated hydrocarbons, including chlorinated alkanes, (col. 1 lines 15-19 and col. 3 lines 22-26) where the chlorinated hydrocarbons are stabilized by adding thereto a mixture comprising a primary pentanol compound such as isoamyl alcohol (col. 1 lines 45-57) and a phenol such as phenol, cresol, or thymol (col. 3 lines 16-21).  
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide isoamyl alcohol or isoamyl alcohol with a phenol as taught by Daras as the stabilizer of Bektesevic in order to sufficiently stabilize a chlorinated alkane and prevent and/or inhibit degradation of the compound.  The disclosed isoamyl alcohol reads on the metal inhibitor of instant claim 3.  The disclosed phenols read on the further components of claim 14.  As to claim 20, Bektesevic and Daras are each silent to the presence of resorcinol, which reads on the claimed range since the range recites “<”, i.e., less than, the value as the upper boundary and include zero as its lower limit.  
	Note that the combination of Bektesevic in view of Daras alternatively reads on claim 2 since Daras also teaches pyridine as a preferable costabilizer with the primary pentanol (col. 1 lines 45-57).
The remaining references listed on Form 892 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 2, 2022